t c memo united_states tax_court barbara bond petitioner v commissioner of internal revenue respondent docket no filed date barbara bond pro_se robert w dillard for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency in petitioner’s income_tax of dollar_figure for and an accuracy- related penalty under sec_6662 of dollar_figure after a concession by respondent the issue for decision is whether petitioner may exclude from income under sec_104 dollar_figure that she received in in settlement of a lawsuit we hold that she may not findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner lived in florida when she filed the petition she was formerly employed in indiana by ivy tech college ivy tech b petitioner’s claims against ivy tech in petitioner filed employment discrimination charges with the equal employment opportunity commission eeoc against ivy tech and sued ivy tech in the u s district_court for the northern district of indiana petitioner alleged in her lawsuit that she had been damaged by unlawful acts or practices by ivy tech arising from her employment with ivy tech and sought damages and other relief c petitioner’s illness and injuries in petitioner’s doctors diagnosed carpal tunnel syndrome and ordered her not to use her right hand petitioner respondent conceded at trial that petitioner is not liable for the accuracy-related_penalty under sec_6662 unless otherwise indicated section references are to the internal_revenue_code as amended and in effect during rule references are to the tax_court rules_of_practice and procedure told the eeoc that ivy tech required her to do filing despite her doctors’ orders on a date not stated in the record petitioner had surgery to correct her carpal tunnel syndrome shortly after petitioner returned to work she tripped over some boxes at her workplace fell and injured her back she received physical therapy for the injury petitioner made worker’s compensation claims for her carpal tunnel and back injuries petitioner was hospitalized for to weeks for depression in date d settlement of petitioner’s claims and tax treatment of it petitioner signed a document entitled settlement agreement and release on date which included the following in consideration of the release and all of the promises and representations made by bond in this agreement the college will allow bond to resign effective date and pay to bond the total sum of dollar_figure the college will issue an irs form_1099 to bond reflecting the payment set forth above in this paragraph the parties further agree that the college will not authorize any of its representatives or legal agents to discuss this agreement or the circumstances surrounding its making with anyone outside the college unless required to do so by law nor will the college authorize any of its representatives or legal agents to make any disparaging remarks or comments to any other person and or entity about bond in the settlement agreement petitioner released ivy tech from all claims except her pending claims under the indiana worker’s compensation law for claims due to injuries which occurred before the date of the agreement the settlement agreement stated that the parties entered into it solely to avoid the burden and expense of litigation ivy tech paid dollar_figure to petitioner in pursuant to the settlement agreement petitioner paid dollar_figure of that amount as attorney’s fees she had incurred in obtaining the recovery respondent received a form 1099-misc miscellaneous income from ivy tech showing that it had paid dollar_figure to petitioner in petitioner received a form_w-2 wage and tax statement for but did not receive a form_1099 she did not report the dollar_figure payment as income on her federal_income_tax return opinion a contentions of the parties and background petitioner contends that dollar_figure that she received from ivy tech in in settlement of a lawsuit is excluded from income because sec_104 so provides and ivy tech breached the settlement agreement gross_income generally does not include damages received whether by suit or agreement on account of personal physical injuries or physical sickness sec_104 for petitioner to exclude the dollar_figure payment under sec_104 she must show that the damages were received on account of personal respondent’s determination is presumed correct and petitioner bears the burden_of_proof on all issues in this case see rule a 290_us_111 petitioner does not contend that respondent bears the burden_of_proof under sec_7491 physical injuries or physical sickness id to decide the purpose or purposes for which a payment was made courts have considered inter alia the following the underlying complaint and the nature of the claims the settlement negotiations and settlement agreement and the intent of the payor see 504_us_229 866_f2d_709 4th cir affg 89_tc_632 349_f2d_610 10th cir affg tcmemo_1964_33 290_f2d_283 2d cir affg per curiam tcmemo_1960_21 105_tc_396 affd 121_f3d_393 8th cir b whether the dollar_figure is excluded from income under sec_104 petitioner’s carpal tunnel and back injuries petitioner’s carpal tunnel syndrome was diagnosed in and she suffered back injuries in while working for ivy tech petitioner made worker’s compensation claims for those injuries the settlement agreement specifically excludes all claims that petitioner had pending under the indiana worker’s compensation act for injuries which occurred before the date of the agreement thus we conclude that the dollar_figure settlement payment was not intended to compensate petitioner for her carpal tunnel and back injuries petitioner’s emotional distress petitioner was hospitalized for depression and emotional distress in date which she testified were caused by ivy tech’s conduct petitioner contends that an unspecified amount of the dollar_figure payment was intended to compensate her for depression and emotional distress and is excludable under sec_104 we disagree damages attributable to emotional distress are excludable from income under sec_104 up to the amount_paid for medical_care described in sec_213 and b sec_104 flush language the record does not contain any information relating to the amount of petitioner’s hospitalization expenses for depression or any related medical_expenses and so we have no basis on which to allocate any part of the dollar_figure to those costs sec_104 was amended in by the small_business job protection act of sbjpa publaw_104_188 sec a 110_stat_1838 effective generally for amounts received after date in relevant part the amendment added the modifier physical after personal and before injuries and the modifier physical was added before sickness the amendment also provides that emotional distress shall not be treated as a physical injury or physical sickness except to the extent of damages not in excess of the amount_paid for medical_care described in sec_213 and b attributable to emotional distress sec_104 flush language the legislative_history accompanying enactment of the sbjpa states that the term emotional distress includes symptoms eg insomnia headaches stomach disorders which may result from such emotional distress h conf rept pincite ndollar_figure 1996_3_cb_741 conduct of ivy tech petitioner contends that she was not required to include the dollar_figure payment in income because ivy tech violated the settlement agreement by disclosing its terms to others or by making disparaging remarks about her and failing to send a form_1099 to her we disagree ivy tech’s conduct after paying the dollar_figure settlement to petitioner is not relevant to whether she must include the dollar_figure in income and her nonreceipt of a form_1099 required by the settlement agreement to be sent to her does not convert a taxable item to a nontaxable item see vaughn v commissioner tcmemo_1992_317 affd without published opinion 15_f3d_1095 9th cir conclusion we conclude that the dollar_figure that petitioner received from ivy tech in was not paid on account of personal physical injuries or physical sickness and is thus not excluded from income under sec_104 to reflect the foregoing decision will be entered under rule in the rule computation the parties should consider whether petitioner is entitled to an itemized_deduction for the dollar_figure in attorney’s fees that she incurred in connection with the settlement see commissioner v banks u s __ __ 125_sct_826
